COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Bray and Senior Judge Hodges
Argued at Norfolk, Virginia


EDDIE ROBERTSON, S/K/A
 EDDIE DARNELL ROBERTSON
                                        MEMORANDUM OPINION * BY
v.          Record No. 0191-96-1         JUDGE RICHARD S. BRAY
                                            NOVEMBER 5, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF WILLIAMSBURG
                       AND COUNTY OF JAMES CITY
                    William L. Person, Jr., Judge

           Andrew A. Protogyrou (Knight, Dudley, Clarke &
           Dolph, P.L.C., on brief), for appellant.

           Margaret Ann B. Walker, Assistant Attorney
           General (James S. Gilmore, III, Attorney
           General, on brief), for appellee.



     Eddie Darnell Robertson (defendant) was convicted in a bench

trial for distribution of cocaine in violation of Code

§ 18.2-248.   Defendant complains on appeal that the trial court

erroneously rejected his entrapment defense.   Finding no error,

we affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the issue on appeal.

     "Entrapment is the conception and planning of an offense by

an officer, and his procurement of its commission by one who

would not have perpetrated it except for the trickery,

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
persuasion, or fraud of the officer."   Stamper v. Commonwealth,

228 Va. 707, 715, 324 S.E.2d 682, 687 (1985) (quoting Sorrells v.

United States, 287 U.S. 435, 454 (1932)); see McCoy v.

Commonwealth, 9 Va. App. 227, 231, 385 S.E.2d 628, 630 (1989).

Entrapment occurs when criminal conduct of an accused results

from "'creative activity' [by police] that implants in the mind

of an otherwise innocent person the disposition to commit an

offense and induces its commission in order to prosecute."
Stamper, 228 Va. at 715, 324 S.E.2d at 687 (quoting Johnson v.

Commonwealth, 211 Va. 815, 817-18, 180 S.E.2d 661, 663 (1971)).

However, "[t]here is nothing improper in the use, by the police,

of decoys, undercover agents, and informers to invite the

exposure of willing criminals and to present an opportunity to

one willing to commit a crime."   Id.; see Pannell v.

Commonwealth, 9 Va. App. 170, 173, 384 S.E.2d 344, 346 (1989).

Moreover, "[r]eluctance to engage in crime is not transformed

into entrapment whenever a person hesitantly, but willingly,

acquiesces in the request of a close ally to commit a crime."
McCoy, 9 Va. App. at 232, 385 S.E.2d at 630.
               When a defendant waives a jury trial the
          trial judge assumes the role of the jury in
          deciding whether entrapment has occurred.
          Accordingly, his factual findings are
          entitled to the same weight as that accorded
          a jury verdict and will not be disturbed on
          appeal unless plainly wrong or without
          evidence to support them. This is so because
          the credibility of witnesses and the weight
          accorded their testimony are matters solely
          for the fact finder who has the opportunity
          of seeing and hearing the witnesses.




                              - 2 -
Schneider v. Commonwealth, 230 Va. 379, 382, 337 S.E.2d 735,

736-37 (1985) (citations omitted).

       Here, although defendant initially may have been unaware of

the undercover officer's intention to purchase drugs, once her

purposes were made known to him, he stated that he had "no

problem" with people using crack cocaine and he could take the

officer to "somebody that had it."      When the officer refused to

purchase the cocaine herself, defendant received the purchase

money from her, obtained the drug from another and delivered it

to the officer.   Under such circumstances, we are guided by the

Supreme Court's holding in Neighbors v. Commonwealth, 214 Va. 18,
197 S.E.2d 207 (1973).

       In Neighbors, the government agent came to Neighbors' home,

"begging" for drugs, and "had to be forced 'out the door.'"      Id.

at 19, 197 S.E.2d at 208.   Later that same day, the agent again

asked Neighbors for drugs, pleading that he was "'about to die.'"

 Id.   After advising that "he did not 'have anything' but would

see what he could do," Neighbors purchased the requested

narcotics, contacted the agent, and resold the drugs to him.      Id.

The Court reasoned that "all the police . . . did was to afford

an opportunity for the commission of the offense, an opportunity

the defendant willingly accepted," concluding that "the evidence

was insufficient, as a matter of law, to create . . .

entrapment."    Id. at 19, 197 S.E.2d at 208-09.

       Here, the officer's overtures were even less compelling, but



                                - 3 -
defendant willingly facilitated the transaction, acting as both

agent and courier, free of trickery, persuasion, or fraud by

police.




                              - 4 -
Accordingly, we affirm the conviction.

                                         Affirmed.




                         - 5 -